NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 23 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JIANWEN LIN,                                    No.    16-72326

                Petitioner,                     Agency No. A089-876-544

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      Jianwen Lin, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his applications for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations under the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-

40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies between his testimony and documentary evidence

regarding his work history and his arrest, and his demeanor. See id. at 1048

(adverse credibility determination reasonable under “the totality of

circumstances”); see also Manes v. Sessions, 875 F.3d 1261, 1263, 1264 (9th Cir.

2017) (inconsistency between petitioner’s testimony and the documentary evidence

supports adverse credibility determination; agency’s demeanor finding supported

where IJ provided “specific, first-hand observations”). Lin’s explanations do not

compel a contrary conclusion. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir.

2000). In the absence of credible testimony, in this case, Lin’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

      In light of this disposition, we need not reach Lin’s remaining contentions

regarding the merits of his applications. See Simeonov v. Ashcroft, 371 F.3d 532,

538 (9th Cir. 2004) (courts and agencies are not required to decide issues

unnecessary to the results they reach).



                                          2                                    16-72326
      Substantial evidence also supports the agency’s denial of Lin’s CAT claim

because it was based on the same evidence found not credible, and he does not

point to any other record evidence that compels the conclusion that it is more likely

than not he would be tortured by or with the consent or acquiescence of the

government if returned to China. See Shrestha, 590 F.3d at 1048-49.

      We do not consider the materials Lin references in his opening brief that are

not part of the administrative record. See Fisher v. INS, 79 F.3d 955, 963-64 (9th

Cir. 1996) (en banc).

      The temporary stay of removal remains in place until the issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                         3                                    16-72326